Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 1 of 12

UNITED STATES DISTRICT COURT

Web Ap SILVA wri ven

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Office R CARDOSO GE

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

for the
District of
Division
) Case No.
—_— (to be filled in by the Clerk’s Office)
C ) >
)
)
) “3
) peal _ a 5
) : 3
) . “2
) <i a
) J ic
) B2 wim
5 oe
O~

 

forma pauperis.

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor, or a complete financial account
number, A filing may include only: the last four digits of a social security number, the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 2 of 12
Il JO [ odag

‘sniodned eaomoy
uF pesooid 0} noneondde we Jo coy Su amy Aq pormedmooce 9q ISUIE It ‘Papy oq 04 rE[dmo9 MOK Joy IspIO Uy

: Jore[ Gatos SIA WLM BoWGO S$ WAED sq} o} speusyEUT Jato
Aue 20 ‘SjnoIS}eIS SSoULM 10 GoMBASLS ‘SUEAMpEET “S]IQIXD DUDS JOU peau youre mnoy sty wi poyou se ydooxg

qUMce JuNOoe feIouEULY B JO SUSI Inoy se] ayy puw ‘spenror s our w “yITG

ie Ue JO Teak ay Soc amass AUMSes [erD0s & JO sHSTP Moy yse] oq :Aquo spayomt Ae Soy y “Iaqumu
Tetueuyy oja]du09 #10 Sour eaq oy uMony Uosied & fo suren [ny ayy ‘syep YN [NY Jo equim Ayes
ennai S.[PRPIAIPUr UF -UreyU09 JOU PILQys ymoo stp WA poly sioded ‘amy simp spun “sep Mes ommoysaja
Onqne Moy SupInsar susouce Armes pue Aseatrd ary sassazppe Zs AMpooory [LAID Jo sony Taxapo,

HOLLON

 

 

 

 

Gureyduo_p ssuosng)
SLHORE TIAID £O) NOLLVIOLA YOd LNIVIANOD

(aszy sassaippo apryauy jou ogy “saumu_fo isi jf ays yim
asod jouotippo up ysugo pun as0ds ayy ut ,, paysuyI FAS, apLid

 

 

 

C asvad ‘aaoqn aonds ayy wi nf jouw suumpuafsp aug jo fo saumu
: aut ff SE SESS Prey eae De Ca
‘s)yumpua,
21) At YL 4) ‘$ QSAPAay) Aad ip HK)
¢
C
( “A=
( (souamu fo 15x nf ayn yn a8od
( [ouorppo um ysoRD pun sa0ds ayy ur , payzoypD aas,, apLim asvayd
( ‘adoqn aonds ayy uz nf jouuna sffinapyd ayy yp fo saummu ayy ff
C Fumduos sry Suyyef st a sa youa fo aucou fyrf ays a71444)
s\n * I
(2980 yay aug dq us part ag 04) ‘ ry¥os7=y) | ¥177))7 rf >{4 x7! - HHI
“ON Sse ¢
CSOISLAICT
J9 PASI
ou} Toy

LINO) LORALSIC SALVIS GaLINN,

 

 

 

Gauostzy) yar y MAID Jo OgEpTOLA toy jUMEyGMIOD (OT /ZT ATH) HI AS Oy
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 3 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

All other names by which
you have been known:

ID Number
Current Institution
Address

B. The Defendant(s)

 

 

 

 

 

 

YN ec is oN f Je MEL G) VE DA > id LA
12 3U5
LAl to Ly ty M Al f yp Si uy Co
City State Zip Code

Provide the information below for each defendant named im the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (known)
Shield Number
Employer
Address

 

 

 

 

 

 

Ot € i ¢ te + ( i Oe | ) eH i hice
= = —-
MoliCe fei CE Ke
*\ i . fw, ,
fOLLCG Of (Cele
F 1 EMO tid relice 4 \E DAE Tt WiEsL “|
PFAlLVUO-T fH AAA OA SA ©
City | State Zip Code

[individual capacity Official capacity

mee Ayu ic, Ino S ee At WIC a

tA
PAU

 

 

NY

SEU -~E MpLovE 2
ICS fom FA RA.
L A LMOoT H pWweA iS 2b

City State Zip Code
Individual capacity [_| Official capacity

 

Page 2 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 4 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 3 ‘
Name . HWAGO (Acc AN
Job or Title (known) Pa tart
Shield Number .
Employer Sclierepoemecnwt” SElt-e muplovere
Address IS) 4Zond PreK UD i
City State Zip Code
[ J] Individual capacity |_| Official capacity
Defendant No. 4 et ,
Name rio h4te 4p EAM ( y ¢ uel Bresiusle (Stu stOal
Job or Title (known) Ag) AE AT
Shield Number N
Employer
Address Posf office Gox 346
(AN 5-14 BLe AF 0930-0446
City State Zip Code

[| Individual capacity |__| Official capacity
IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any Tights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[5] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional nights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 5 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

TL _—SCséPPrisomerr Status
Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee
Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

ODOOSUO

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally volved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise fo your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an ee describe where and when they arose.
ae cee CAILDOSS ASKED M99. DOS SA NtCS ste cau ME om FAcETIME

Te ARREST me, DOCKET-( RE 4 Oc 02 EO.ANsc HE 18 FRIEND OHA

HAA \G-0 RASSiCAM Auman tpafac A ud HD RUG 5 Dtéc ve

;

 

 

THe CYL cet ARDESS WAS mawe False SiI#TEMEAT T ARREST ME
B. If the events iaving asl your claim arose in an institution, describe where and when they arose.

lho lay \ i BOS SA AT Pes wild 41AG a iA SSILAAL,, i IAAE ¢ LICE #? CARPOSS

: “A co ™ J So ‘ — Ppt fj —(2T

MA DE FALSE StATEME WT Te POT ME AS 1 te RRCTK ict A (MLDERT(E,

ALAKI23 texted ME MAY Wc THAT MISS: i oS sAatfos wh s

Mal wo A TRAP to MUDER Me. WACO LAs lA, IIS HUM iat

diac idleaal PecHle +0 USA. 4LSe MAK AG ATRAP To MUOEK ME

Page 4 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 6 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur? ;
OW (o/£bl 2018 ¢m Back to cAlixoewia SAW Aluwcesd. Algo 03-¢E «G 7 ;
Afteg My pra. OFF LER C4 ASCSO WAS DOI ME IN VERY BADS Ulion
BAY uc AMAL | HAUE FRE -ARM I My VEHICHE 2Cay pRove CyEeytoin ~
pin Say WG ABout THis PERSE G-Urk on

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
UM THiuG SUctwde ME, i+ NE stiio ve My hite EVEN Hroucht
A Pout 1A my Onn wecleteo ME Justice the fuomewt AQSE at
ME CHARGIKE 2 gd" wil€ iM hoowe UP, for 1m peven BE Ot SIDE AM rAIH,

Im he Every yseby viel vot SLEEP, 4llowiWG THE MoIHER of

My DatuctHe « to 4busE ME well fase accessor, Kvautae AQouP
WY PRisow AND ABLGIVE or My Psy CHO LOGI a

 

VY. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

T Cn! We OF P ’ :

! OnLy HAVE DAMAGES MEVIALLy AM) EMoctoually.
ahs DE ViCTéyy cf CONS Pi R4 COO /THE Killee ws iT ie CONSPIRACY,
L also hi Ke to 4 5K Mo {He FUDGE to GiWe we the SEVTENCE of REAth,
eis F by SEE dUstice Heke, LM hock UP AS A KMER WH ovt Dawe
te lye pals 3 SUC Ki a0 CONSPIRALICN WELL DOWE AGAINST ME, tH At
ENO OP NOT NCIC MY (GRAND FATHER AMD Mothee) to tHE HospitAd AWD one OF Fue va
Meu L DE poetE LT WAS A Cowsp Aation AGALUSEA _, sf &
1.2005 Tf wot PAVE socil 4nD THE Mowe CHIM supper! EVERY MOMITE 1.0

VL ReeecHitp ABusimva ME.on EVERY TH (MES.

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

EM LookiyG FoR MONEY COM PES Rta J Decouse of “HE AUSENG OF HY
‘
OKELIER Tioet Ma Basivess mu DERcowA) IAD Occ 7 ;
Ess i »L Lost MY QUSINESS A y PERSovAr PnopRiTERiES FOR DAMAGES
GSE Nlete- aay wn oot : a a ee ee oe
CAUSED Id my PUY 510 IC, Pw I AFFECT MY IMIGRAliOn CASE, ZlsxO
Twant IHeE Fey Jo iNVEstiGhtE THE THREAT 0F KULING ME,
Recase taut Atte iNSUREWCE, ew york kife MAlvE}tOo.coe = 2,5 milion
(on DRASIULAWO THE Detective SAO iCoul) Get shot if i MOve IN UY GIR,
HE CAUSE ACER Cardoso THEY TED to puv ME AS TEuro Rist o@ A
ae NE Zen) es CE CARDOSO CONSDI RA Norn a pos SANTOS 4O WDE FALSE
MME + - cot tbe woe’ ow the DAY ANOS THE cfficee
ctateme NT to im SE Sol. tee we pe : 2055 KABiO Ve
: Sates et > Dot SANE 5 te cAdl ME face Tine ry 60S Fasc nes
ee” cen my € Le call me tace -hme, SHE HNC
Recause say to Him MY EX- Wire BANS :
SometdyiwG@ AGA/ST ME,

Page 5 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 7 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vil.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “(njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes
No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). 9 G&)
~- Senn - rm 7 West i iV We IChaa at - < f vit f\ yf Ve
fl CVRD) - FIL Lh i 1 | ina N] fT TH E aiue LAK CowRT, | ( ILA IN i+ X i

MY CHILO SUPPeH pr srAE nS

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a prievance
procedure?

Yes
[] No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[XI Yes
[ | No
[| Do not know

If yes, which claim(s)?

OjHe <p wat D))qwed ME P DEFEND My. sELE
GiHE wi, [ficutt Aliower ME P UMEND MY. oCly,

 

Page 6 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 8 of 12
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[| Yes
No

If no, did you file a grievance about the events described m this complaint at any other jail, prison, or
other correctional facility?

|_| Yes
MK] No

E. If you did file a grievance:

1. Where did you file the grievance?

 

2. What did you claim in your grievance?

 

3. What was the result, if any?

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. )

 

Page 7 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 9 of 12
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. Tf you did not file a grievance:

i. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did mform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
Temedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VOL Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under Imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[_] Yes

a No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

Docket or index number

oP)

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[ ] Yes
No

Ifno, give the approximate date of disposition.

 

7. What was the result ef the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
ene
ear } Ee PS th ITS Tht fe ArT in f Xe ————

Page 9 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 11 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[ | Yes
No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintifivs)

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number (

 

4. Name of Judge assigned to your case
a
5. Approximate date of filmg lawsuit
6. Is the case still pending?
| | Yes
No

Lf no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 1:20-cv-10091-JGD Document1 Filed 01/21/20 Page 12 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery, and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. [ understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of mry case.

Date of signing:

 

Signature of Plaintiff FEE
Printed Name of Plaintiff = \{) Jeon) ln
Prison Identification # 432 Y %
Prison Address x Jb LON bow Koab

“Gp ~ ‘State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attoey
Printed Name of Attomey
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
